Territory of Michigan Ss—■ In Chancery
Supreme court of the Territory of Michigan of the term of September in the year of our Lord one thousand eight hundred and twenty five ■— —
To the honorable the Judges of the Said Supreme Court, sitting in Chancery;
Humbly complaining sheweth unto your honors your oratrix Harriett Riddle, of Detroit, in the County of Wayne in Said Territory;
That your oratrix was lawfully joined in the bands of Matrimony to her present husband Joseph Riddle, on the twenty second day of November, in the year one thousand eight hundred and twenty, from which time forward they have been, and still are inhabitants of the city of Detroit in said Territory, at which place the said solemnization of marriage took place—
Your Oratrix further sheweth unto your honors, That some time in the fall of the year one thousand eight hundred and Twenty Two, To wit in the months of October, and November of that í year [he] became habitually intemperate, and formed habits of daily intoxication, and drunkenness; and thence forward neglected to provide for the comfort and support of your Oratrix, and his family, and neglected entirely the pursuit of his business as a carpenter and Joiner, and of all or any other honest calling or occupation—•
That, during the months of September, October and November, of the year One thousand eight hundred and twenty three her said husband entirely deserted, and left your Oratrix, and his family without finding or providing for them food, fuel, clothing, or any means of subsistence, whereby your Oratrix was reduced to great privation, want and suffering; and being unable to support herself from sickness, and other causes, she was compelled to throw herself on the liberality of her friends, and connexions for subsistence.
That some time in the winter of the year one thousand eight hundred and twenty four the said Joseph returned again to his family with many promises of amendment, and of an intention to reform, and perswaded your Oratrix again to cohabit with him. But your Oratrix further complaining humbly shews, that the said Joseph very shortly after his return as aforesaid, To wit in the months of February, and March of the year last aforesaid, again resumed and continued his habits of intoxication, and spending the nights, from home and as your Oratrix is informed and verily believes at the gaming table and other immoral places, to the entire and total neglect of your Oratrix and his family, for whom he neglected and refused to provid even the common necessaries of life, so that your Oratrix, though she continued to cohabit with him, was often without necessary food and other conveniences of Life except such as were furnished her by her friends.
That notwithstanding these repeated injuries, your Oratrix still continued to live & cohabit with her said husband, until the thirtieth day of October now last past, at which time she was confined to bed by sickness, and delivered of a child; That from that period the said Riddle completely, and entirely deserted her throughout her said sickness and furnished neither food, fuel, clothing, or medical attendance and advice for herself and infant, and your oratrix was again thrown upon the bounty of her friends for support; and that being from her situation entirely unable *450to support herself an child she again left the house of her said husband on the thirty first day of December now last past, and has ever since resided seperate and apart from the said Joseph Riddle for asmuch as she considers it unsafe, and impossible to reside with the said Joseph, as well from his immoral practices of drunkenness gambling, and other profligate habits, as from his great cruelty to herself in neglecting, & refusing to provide the necessaries of Life for herself and family; and as well also from his great cruelty and ill treatment of her in other respects
And your Oratrix further shews unto your honors, that by means of the said Several premises above set forth the domestic peace and happiness of your Oratrix has been entirely destroyed, and that no hopes can be had that the said Joseph will ever again be able or willing to earn and bestow a competent support upon your Oratrix and his family, and that she considers it entirely unsafe and improper longer to remain under his control
In Tender Consideration whereof, and to the end that the said Joseph Riddle may full true and perfect answers make to all and singular the matters and things herein before set forth, as fully as if the same were herein again repeated and he interrogated thereto; and particularly that he may set forth whether your Oratrix and he were not joined in wedlock as aforesaid; and whether since his marriage with your Oratrix he has not neglected his business, and whether he has not for the period herein before specified, and at the times set forth led a dissolute life in gaming, drinking to excess, and otherwise, and how?
And whether he has not utterly neglected, and refused, and been entirely incompetent for the support and maintenance of your Oratrix for three years now last past, and for how long a period?, and whether he has not now deserted your Oratrix, and does at this time refuse and neglect to provide means of subsistence for her and his child?
And that the marriage between the said Joseph Riddle and your Oratrix may be dissolved, according to the Statute in Such cases adopted and provided, and that your Oratrix may have such other and further relief in the premises as may be agreeable to equity: May it please your honors to grant unto your Oratrix the United States most gracious writ of Subpoena, issuing out of, and under the seal of this honorable court to be directed To the said Joseph Riddle, commanding him on a certain day and under a certain pain therein to be expressed personally to be and appear before your honors, in this honorable court then and there To make true, full, and perfect answer to all and singular the premises, and To stand To abide, and perform such order, direction, and decree, as To your honors shall seem meet, and according to the Statute in such case made, adopted, and provided
And your Oratrix will ever pray &c &c
her
Harriett Riddle
mark
WM W Petit
Solr & of counsel
for complainant